In a juvenile delin quency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Lubow, J.), dated March 31, 2004, which, upon a fact-finding order of the same court dated October 30, 2003, made after a hearing, finding that the appellant had committed an act, which, if committed by an adult, would have constituted the crime of forcible touching, and after a dispositional hearing, adjudged him to be a juvenile delinquent and placed him with the New York State Office of Children and Family Services for a period of 12 months. The appeal brings up for review the fact-finding order dated October 30, 2003.
Ordered that the appeal from so much of the order of disposition as placed the appellant with the New York State Office of Children and Family Services for a period of 12 months is dismissed as academic, without costs or disbursements, as the period of placement has expired (see Matter of Shanita V., 7 AD3d 804 [2004]); and it is further,
Ordered that the order of disposition is affirmed insofar as reviewed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (cf. People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish that the appellant committed an act which, if committed by an adult, would have constituted the crime of forcible touching (see Penal Law § 130.52). Moreover, resolution of issues of credibility, as well as the weight to be accorded to the evidence, are primarily questions to be determined by the trier of fact, which saw and heard the witnesses (see Matter of Kevin M., 6 AD3d 616 [2004]; Matter of Dennis G., 294 AD2d 501 [2002]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see Matter of Kevin M., supra at 617; Matter of Dennis G., supra). Upon the exercise of our factual review power, we are satisfied that the findings of fact were not against the weight of the evidence (cf. CPL 470.15 [5]). Florio, J.P., Crane, Fisher and Dillon, JJ., concur.